Exhibit 10.1
Execution Version

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED
BANK OF AMERICA, N.A.
One Bryant Park
New York, NY 10036







July 30, 2015
Sensata Technologies B.V.
529 Pleasant St.
Attleboro, MA 02703
Attention: Paul Vasington
Project Silence
Commitment Letter
Ladies and Gentlemen:
Sensata Technologies B.V., a besloten vennootschap organized under the laws of
the Netherlands (the “BV Borrower” or “you”) and Sensata Technologies Finance
Company, LLC, a Delaware limited liability company (the “US Borrower” and
together with the BV Borrower, the “Borrowers”), each wholly owned subsidiaries
of Sensata Technologies Intermediate Holdings B.V., a besloten vennootschap
organized under the laws of the Netherlands (the “Parent”), have advised Bank of
America, N.A. (“Bank of America”) and Merrill Lynch, Pierce, Fenner & Smith
Incorporated (“Merrill Lynch” and acting through such of its affiliates as it
deems appropriate, Bank of America and Merrill Lynch, collectively, the “Senior
Agents”, “we” or “us” and together with any Additional Agents appointed pursuant
to Section 2, the “Agents”) that you intend to consummate the Transaction (such
term and each other capitalized term used but not defined herein having the
meaning assigned to such term in the Transaction Description attached hereto as
Exhibit A or in the Term Sheets referred to below).
1.    Commitments.
In connection with the foregoing, Bank of America (the “Initial Lender” and
together with any Initial Lenders committing to the Senior Bridge Facility
pursuant to Section 2, the “Initial Lenders”) is pleased to advise you of its
commitment to provide 100% of the principal amount of the Senior Bridge
Facility, upon the terms set forth or referred to in this commitment letter
(together with the exhibits attached hereto, this “Commitment Letter”) and in
the Summary of Principal Terms and Conditions attached hereto as Exhibit B (the
“Senior Bridge Facility Term Sheet” and, together with Exhibit C attached
hereto, the “Term Sheets”), in each case subject to the conditions set forth in
Section 5 and Exhibit C hereto.
2.    Titles and Roles.
You hereby appoint (i) Merrill Lynch to act, and Merrill Lynch hereby agrees to
act, as sole bookrunner and lead arranger (or as a joint bookrunner and lead
arranger if you

1

--------------------------------------------------------------------------------



appoint an Additional Lead Arranger pursuant to the immediately succeeding
paragraph) for the Senior Bridge Facility (in such capacity, the “Senior Lead
Arranger” and together with any Additional Lead Arrangers, the “Lead Arrangers”)
on an exclusive basis in connection with the proposed arrangement and subsequent
syndication of the Senior Bridge Facility and (ii) Merrill Lynch to act, and
Merrill Lynch hereby agrees to act, as sole administrative agent for the Senior
Bridge Facility, in each case upon the terms and subject to the conditions set
forth or referred to in this Commitment Letter.
At any time on or prior to the 10th business day following the date of this
Commitment Letter, you may (in consultation with the Senior Lead Arranger)
appoint up to 3 additional joint lead arrangers and joint bookrunners (the
“Additional Lead Arrangers”) and up to 3 additional agents or co-agents or
confer other titles (the “Other Agents”) in a manner and with economics
determined by you and reasonably acceptable to the Senior Lead Arranger
(collectively, the Additional Lead Arrangers and the Other Agents, the
“Additional Agents”); provided that the aggregate economics payable to Merrill
Lynch for the Senior Bridge Facility shall not be less than 30% of the total
economics which would otherwise be payable to the Agents pursuant to the fee
letter dated the date hereof and delivered herewith with respect to the Senior
Bridge Facility (the “Fee Letter”) (exclusive of any fees payable to an
administrative agent in its capacity as such) (it being understood that (i) the
commitment of the Initial Lender hereunder will be reduced by the amount of the
commitments of each such Additional Agent (or its relevant affiliate) under the
Senior Bridge Facility on a pro rata basis upon the execution of customary
joinder documentation satisfactory to the Senior Lead Arranger, and upon such
execution such financial institution shall constitute an “Initial Lender,”
“Agent” and, in the case of an Additional Lead Arranger, a “Lead Arranger”
hereunder and under the Fee Letter, (ii) the commitments assumed by such
Additional Agent for the Senior Bridge Facility will be in proportion to the
economics allocated to such Additional Agent, (iii) no Additional Agent (nor any
affiliate thereof) shall receive greater economics in respect of the Senior
Bridge Facility than that received by Merrill Lynch and (iv) Merrill Lynch will
have “left side” designation and shall appear on the top left of the cover page
of any marketing materials for the Senior Bridge Facility).  The parties hereto
agree that Merrill Lynch shall hold the leading roles and responsibilities
conventionally associated with such “left” placement with respect to the Senior
Bridge Facility and each of the Lead Arrangers shall be entitled to receive
league table credit for its role as “lead arranger” and “bookrunner” for the
Senior Bridge Facility.
3.    Syndication.
We reserve the right, prior to and/or after the execution of definitive
documentation for the Senior Bridge Facility (the “Credit Documentation”), to
syndicate all or a portion of our commitments with respect to the Senior Bridge
Facility to a group of banks, financial institutions and other lenders (together
with the Initial Lenders, the “Lenders”) identified by us in consultation with
you pursuant to a syndication to be managed exclusively by the Lead Arrangers;
provided that we will not syndicate the Senior Bridge Facility to certain banks,
financial institutions and other institutional lenders and competitors of you
and your subsidiaries or the Acquired Business and its subsidiaries that, in
each case, have been specified to us by you in writing prior to the date hereof
(such persons, collectively, the “Disqualified Institutions”). Subject to the
foregoing rights, the Lead Arrangers will manage all aspects of the

2

--------------------------------------------------------------------------------



syndication of the Senior Bridge Facility in consultation with you, including,
without limitation, timing, potential syndicate members to be approached, titles
and allocations and division of fees.
We intend to commence our syndication efforts with respect to the Senior Bridge
Facility promptly upon your execution and delivery to us of this Commitment
Letter, and, until the earlier to occur of (i) a Successful Syndication (as
defined in the Fee Letter) and (ii) 60 days after the Closing Date, you agree to
use commercially reasonable efforts to assist us in completing a syndication
that is reasonably satisfactory to you and us. Such assistance shall include
(i) your using commercially reasonable efforts to ensure that any syndication
and marketing efforts benefit from your existing lending and investment banking
relationships, (ii) direct contact between appropriate members of senior
management, certain representatives and certain non‑legal advisors of you (and,
subject always to the extent expressly provided in the Acquisition Agreement,
your using commercially reasonable efforts to cause direct contact between
appropriate members of senior management, certain representatives and certain
non‑legal advisors of the Target), on the one hand, and the proposed Lenders and
rating agencies identified by the Senior Lead Arranger, on the other hand, at
times and places mutually agreed, (iii) assistance by you (and your using
commercially reasonable efforts to cause the assistance by the Target) in the
prompt preparation of a customary Confidential Information Memorandum for the
Senior Bridge Facility and other customary marketing materials and information
reasonably deemed necessary by the Senior Lead Arranger to complete a successful
syndication (collectively, the “Information Materials”) for delivery to
potential syndicate members and participants, including, without limitation,
estimates, forecasts, projections and other forward‑looking financial
information regarding the future performance of the Parent, the Target and
Parent’s and its respective subsidiaries (collectively, the “Projections”),
(iv) the hosting, with the Lead Arrangers, of a reasonable number of meetings
with prospective Lenders at reasonable times and locations to be mutually agreed
and (v) your using commercially reasonable efforts to obtain (or maintain, to
the extent already in effect as of the date hereof), prior to the launch of the
syndication of the Senior Bridge Facility and the marketing of the Senior Notes,
public ratings (but no specific ratings) for the Senior Bridge Facility and the
Senior Notes from each of Standard & Poor’s Ratings Services (“S&P”) and Moody’s
Investors Service, Inc. (“Moody’s”) and a public corporate credit rating (but no
specific rating) of the BV Borrower from S&P and a public corporate family
rating (but no specific rating) of the BV Borrower from Moody’s. For the
avoidance of doubt, you will not be required to provide any information to the
extent that provisions thereof would violate any attorney client privilege, law,
rule or regulation or any obligation of confidentiality on you, the Target or
any of your or its affiliates; provided that you shall use commercially
reasonable efforts to obtain consents to use your and your affiliates’
information or communicate such applicable information in a way that would not
violate the applicable obligation or risk waiver of such privilege.
Notwithstanding anything to the contrary contained in this Commitment Letter or
the Fee Letter and without limiting your obligations to assist with syndication
efforts as set forth herein, (i) none of the foregoing shall constitute a
condition to the commitments hereunder or the funding of the Senior Bridge
Facility on the Closing Date (except to the extent also set forth on Exhibit C)
and (ii) neither the commencement nor the completion of the syndication of the
Senior Bridge Facility shall constitute a condition to the commitments hereunder
or the funding of the Senior Bridge Facility on the Closing Date. For the
avoidance of doubt, the only financial statements and other financial
information that

3

--------------------------------------------------------------------------------



shall be required to be provided to the Lead Arrangers in connection with the
syndication of the Senior Bridge Facility shall be the financial statements and
other financial information to be delivered pursuant to paragraph 4 of
Exhibit C.
You hereby acknowledge that (i) the Agents will make available Information (as
defined below) and Projections, and the documentation relating to the Senior
Bridge Facility referred to in the paragraph below, to the proposed syndicate of
Lenders by transmitting such Information, Projections and documentation through
Intralinks, SyndTrak Online, the internet, email or similar electronic
transmission systems and (ii) certain of the Lenders may be “public side”
Lenders (i.e., Lenders that do not wish to receive material non‑public
information with respect to the Parent, the Target and their respective
subsidiaries or securities) (“Public Lenders”). You agree, at the request of the
Lead Arrangers, to assist in the prompt preparation of a version of the
Confidential Information Memorandum and other marketing materials and
presentations to be used in connection with the syndication of the Senior Bridge
Facility, consisting exclusively of information and documentation that is either
(a) publicly available, (b) not material with respect to the Parent or its
subsidiaries or any of their respective securities for purposes of United States
federal securities laws or (c) information that the Target or its subsidiaries
would publicly disclose if they were a public reporting company (all such
information and documentation being “Public Lender Information” and with any
information and documentation that is not Public Lender Information being
referred to herein as “Private Lender Information”).
It is understood that in connection with your assistance described above,
customary authorization letters signed by you will be included in any such
Confidential Information Memorandum that authorize the distribution thereof to
prospective Lenders, represent that the additional version of the Confidential
Information Memorandum does not include any Private Lender Information and such
Confidential Information Memorandum will exculpate us with respect to any
liability related to the use of the contents of such Confidential Information
Memorandum or any related offering and marketing materials by the recipients
thereof and exculpate you and the Acquired Business with respect to any
liability related to the misuse of the contents of such Confidential Information
Memorandum or any related offering and marketing materials by the recipients
thereof. You agree that such Confidential Information Memorandum or related
offering and marketing materials to be disseminated by the Lead Arrangers to any
prospective Lender in connection with the Senior Bridge Facility will be
identified by you as either (A) containing Private Lender Information or
(B) containing solely Public Lender Information.
You acknowledge that the following documents may be distributed to Public
Lenders, unless you notify the Lead Arrangers in writing (including by email)
within a reasonable period of time prior to the intended distribution that any
such document contains Private Lender Information (provided that such materials
have been provided to you for review a reasonable period of time prior thereto):
(x) drafts and final versions of the Credit Documentation; (y) administrative
materials prepared by the Lead Arrangers for prospective Lenders (such as a
lender meeting invitation, allocation, if any, customary marketing term sheets
and funding and closing memoranda); and (z) notification of changes in the terms
and conditions of the Senior Bridge Facility.

4

--------------------------------------------------------------------------------



You hereby agree that, prior to the later of (x) the Closing Date and (y) the
earlier of (A) Successful Syndication and (B) the 60th day following the Closing
Date, there shall be no competing issues, offerings or placements of debt
securities or commercial bank or other credit facilities by or on behalf of you
or the Borrowers, and you will use commercially reasonable efforts, to ensure
that there are no competing issues, offerings or placements of debt securities
or commercial bank or other credit facilities by or on behalf of the Target or
its subsidiaries, being offered, placed or arranged (other than the Senior
Bridge Facility, the Senior Notes, any increase in the revolving commitments
under the Existing Credit Agreement of up to $70.0 million or incurrence of
additional term loans under the Existing Credit Agreement of up to $100.0
million (which amount shall increase by $25.0 million on the three-month
anniversary of the date hereof and by $25.0 million for each subsequent
three-month period thereafter; provided that such amount shall not exceed $200.0
million) or any indebtedness of the Target and its subsidiaries permitted to be
incurred or outstanding pursuant to the Acquisition Agreement), without the
consent of the Lead Arrangers (such consent not to be unreasonably withheld or
delayed), if such issuance, offering, placement or arrangement would reasonably
be expected to materially impair the primary syndication of the Senior Bridge
Facility or the offering of the Senior Notes.
4.    Information.
You represent and warrant (with respect to Information relating to the Acquired
Business, to the best of your knowledge) that (a) all written information which
has been or is hereafter furnished to the Agents by you or on your behalf in
connection with the transactions contemplated hereby (other than the
Projections, other forward looking information and information of a general
economic or industry specific nature) (such information being referred to herein
collectively as the “Information”), when taken as a whole, as of the time it was
(or, in the case of Information furnished after the date hereof, hereafter is)
furnished, does not (or will not) contain any untrue statement of a material
fact or omit as of such time to state any material fact necessary to make the
statements therein taken as a whole not materially misleading, in light of the
circumstances under which they were (or hereafter are) made, and (b) the
Projections and other forward looking information that have been or will be made
available to the Agents by you or any of your representatives have been or will
be prepared in good faith based upon assumptions that you believe to be
reasonable at the time made and at the time such Projections or other forward
looking information are made available to the Agents, it being recognized by the
Agents that such Projections and other forward looking information are as to
future events and are not to be viewed as facts, such Projections and other
forward looking information are subject to significant uncertainties and
contingencies and that actual results during the period or periods covered by
any such Projections or other forward looking information may differ
significantly from the projected results, and that no assurance can be given
that the projected results will be realized. You agree that if at any time prior
to the earlier of (x) 60 days after the Closing Date and (y) the Successful
Syndication of the Senior Bridge Facility (or, to the extent a Successful
Syndication is attained prior to the Closing Date, the Closing Date), you become
aware that any of the representations in the preceding sentence would be
incorrect (to the best of your knowledge as to Information and Projections and
any forward looking information relating to the Acquired Business) in any
material respect if the Information and Projections were being furnished, and
such representations were being made, at such time, then you will promptly
advise the Agents and supplement (or use commercially reasonable efforts to
supplement, in the

5

--------------------------------------------------------------------------------



case of Information relating to the Acquired Business) the Information and the
Projections so that such representations will be (to the best of your knowledge
as to Information and Projections and any forward looking information relating
to the Acquired Business) correct in all material respects under those
circumstances. The accuracy of the foregoing representations shall not be a
condition to our obligations hereunder or the funding of the Senior Bridge
Facility on the Closing Date. You understand that, in arranging and syndicating
the Senior Bridge Facility, we will be entitled to use and rely on the
Information and the Projections without responsibility for independent
verification thereof and do not assume responsibility for the accuracy or
completeness of the Information or the Projections.
5.    Conditions Precedent.
Each Initial Lender’s commitment hereunder, and the agreement of each Agent to
perform the services described herein, are subject solely to the satisfaction of
the following conditions: (a) since the date of the Acquisition Agreement, no
Target Material Adverse Effect (as defined below) shall have occurred and be
continuing and (b) the conditions set forth in Exhibit C attached hereto
(clauses (a) and (b), collectively, the “Funding Conditions”); it being
understood that there are no conditions (implied or otherwise) to the
commitments hereunder (including compliance with the terms of the Commitment
Letter, the Fee Letter and the Credit Documentation) other than the Funding
Conditions (and upon satisfaction or waiver of the Funding Conditions, the
initial funding under the Senior Bridge Facility shall occur).
For purposes hereof, “Target Material Adverse Effect” means an event,
circumstance, development, change or effect that, individually or in the
aggregate with other events, circumstances, developments, changes or effects,
has been or would reasonably be expected to be materially adverse to (i) the
business, assets, financial condition or results of operations of the Companies
(as defined in the Acquisition Agreement) and the Transferred Subsidiaries (as
defined in the Acquisition Agreement) or the Business (as defined in the
Acquisition Agreement), taken as a whole, or (ii) the ability of any Seller to
timely perform its obligations under the Acquisition Agreement or to consummate
the transactions contemplated by the Acquisition Agreement, provided that any
such change or effect resulting from any of the following, individually or in
the aggregate, shall not be considered when determining whether a Target
Material Adverse Effect has occurred for purposes of clause (i) above: (A) any
change in economic conditions generally or capital and financial markets
generally, including changes in interest or exchange rates, (B) any change in
the industry in which the Business (as defined in the Acquisition Agreement)
operates or in which products of the Business (as defined in the Acquisition
Agreement) are used or distributed, including increases in energy, electricity,
raw material or other operating costs, (C) any change in Laws (as defined in the
Acquisition Agreement) or accounting standards, or the enforcement or
interpretation thereof, applicable to the Companies (as defined in the
Acquisition Agreement) and the Transferred Subsidiaries (as defined in the
Acquisition Agreement), (D) social, political or military conditions in
jurisdictions in which the Business (as defined in the Acquisition Agreement)
operates, including hostilities, acts of war, sabotage, terrorism or military
actions, or any escalation or worsening of any of the foregoing, (E) any change
resulting from the announcement of the execution of the Acquisition Agreement or
the pendency or consummation of the transactions contemplated by the Acquisition
Agreement or the Ancillary Agreements (as defined in the Acquisition Agreement),
including any such change relating to the identity of, or facts and
circumstances relating to,

6

--------------------------------------------------------------------------------



Buyer (as defined in the Acquisition Agreement), (F) any action taken by Buyer
(as defined in the Acquisition Agreement) or its Affiliates (as defined in the
Acquisition Agreement), (G) any hurricane, flood, tornado, earthquake or other
natural disaster, (H) any actions required to be taken or omitted pursuant to
the express terms of the Acquisition Agreement or the Ancillary Agreements (as
defined in the Acquisition Agreement) or taken with Buyer’s (as defined in the
Acquisition Agreement) consent or not taken because Buyer (as defined in the
Acquisition Agreement) withheld consent, except that this clause (H) shall not
apply to any actions normally taken or omitted in the ordinary course of
business consistent with past practice, or (I) the failure in and of itself of
the Business (as defined in the Acquisition Agreement) to achieve any financial
projections or forecasts (but not the underlying cause of such failure);
provided that any adverse effects resulting from matters described in any of the
foregoing clauses (A), (B), (C), (D) or (G) may be taken into account in
determining whether there is or has been a Target Material Adverse Effect to the
extent, and only to the extent, that they have a disproportionate effect on the
Companies (as defined in the Acquisition Agreement) and the Transferred
Subsidiaries (as defined in the Acquisition Agreement) or the Business (as
defined in the Acquisition Agreement) relative to other participants in the
industries or geographies in which the Companies (as defined in the Acquisition
Agreement) and the Transferred Subsidiaries (as defined in the Acquisition
Agreement) or the Business (as defined in the Acquisition Agreement) operate.
Notwithstanding anything set forth in this Commitment Letter, the Term Sheets,
the Fee Letter or the Credit Documentation, or any other letter agreement or
other undertaking concerning the financing of the Acquisition to the contrary,
(i) the only representations and warranties the accuracy of which shall be a
condition to availability of the Senior Bridge Facility on the Closing Date
shall be (x) such of the representations and warranties made by the Sellers with
respect to the Acquired Business in the Acquisition Agreement as are material to
the interests of the Lenders (in their capacities as such), but only to the
extent you have (or an affiliate of yours has) the right to terminate your (or
its) obligations (or to refuse to consummate the Acquisition) under the
Acquisition Agreement (subject to cure rights thereunder) as a result of a
breach of such representations (the “Acquisition Agreement Target
Representations”) and (y) the Specified Representations (as defined below) made
by the Borrowers and Guarantors in the Credit Documentation and (ii) the terms
of the Credit Documentation shall be in a form such that they do not impair the
availability of the Senior Bridge Facility on the Closing Date if the conditions
set forth in this Section 5 and Exhibit C attached hereto are satisfied (it
being understood that (I) to the extent any guaranty by the Target or any
subsidiary of the Target may not be accomplished prior to the Closing Date, then
such guaranty shall not constitute a condition precedent to the availability of
the Senior Bridge Facility on the Closing Date but, instead, may be accomplished
within the time periods set forth in the Existing Credit Agreement, (II) to the
extent any guaranty by any subsidiary of Parent not organized in the United
States may not be accomplished prior to the Closing Date after your use of
commercially reasonable efforts to do so and without undue burden and expense,
then such guaranty shall not constitute a condition precedent to the
availability of the Senior Bridge Facility on the Closing Date but, instead, may
be accomplished within the time periods set forth in the Existing Credit
Agreement as if such subsidiary were acquired on the Closing Date and
(III) nothing in preceding clause (ii) shall be construed to limit the
applicability of the individual conditions expressly set forth in this Section 5
or in Exhibit C attached hereto). For purposes hereof, “Specified
Representations”

7

--------------------------------------------------------------------------------



means the representations and warranties of the Borrowers and Guarantors (as of
the Closing Date) set forth (or referred to) in the Term Sheets relating to
legal existence, corporate power and authority relating to the entering into and
performance of the Credit Documentation, the due authorization, execution,
delivery, validity and enforceability of the Credit Documentation, no conflicts
with or violations of the Borrowers’ or such Guarantors’ organizational
documents, margin regulations, the Investment Company Act of 1940, as amended,
solvency of Parent and its subsidiaries on a consolidated basis as of the
Closing Date (after giving effect to the Transaction), USA PATRIOT Act and use
of proceeds not in violation of OFAC/Sanctions, etc. and Foreign Corrupt
Practices Act. The provisions of this paragraph are referred to as the “Funds
Certain Provisions”.
6.    Fees.
As consideration for each Initial Lender’s commitment hereunder, and the
agreement of each Agent to perform the services described herein, you agree to
pay (or cause to be paid) to each Agent the fees to which such Agent is entitled
set forth in this Commitment Letter and in the Fee Letter.
7.    Expenses; Indemnification.
You hereby agree to reimburse the Agents upon the initial funding of the Senior
Bridge Facility for all reasonable and documented out‑of‑pocket fees and
expenses (in the case of legal fees limited to the reasonable fees and expenses
of (x) the primary counsel acting for the Lead Arrangers, which shall be
Shearman & Sterling LLP and (y) one special and local counsel for each relevant
jurisdiction as may be necessary or advisable in the sole judgment of the Lead
Arrangers) of the Agents and their affiliates arising in connection with the
Senior Bridge Facility and the preparation, negotiation, execution, delivery and
enforcement of this Commitment Letter, the Fee Letter and the Credit
Documentation (including in connection with our due diligence and syndication
efforts; provided that you shall not be required to reimburse such parties in
the event the Closing Date does not occur. You acknowledge that we may receive a
benefit, including without limitation, a discount, credit or other
accommodation, from any of such counsel based on the fees such counsel may
receive on account of their relationship with us including, without limitation,
fees paid pursuant hereto.
You further agree to indemnify and hold harmless each Agent and each other agent
or co‑agent (if any) designated by the Lead Arrangers with respect to the Senior
Bridge Facility (each, a “Co‑Agent”), each Initial Lender, each Lender which is
a Co‑Agent or an affiliate thereof (each, a “Co‑Agent Lender”) and all of their
respective affiliates, successors and permitted assigns and each director,
officer, employee, representative, advisors, attorneys, controlling persons, and
agent thereof (in each case, excluding any such Agent, Co-Agent or affiliate to
the extent acting in the capacity as a Financial Advisor to the Sellers and any
director, officer or employee of such Financial Advisor acting in their capacity
as such) (each, an “Indemnified Person”) from and against any and all actions,
suits, proceedings (including any investigations or inquiries), claims, losses,
damages, liabilities or expenses of any kind or nature whatsoever which may be
incurred by or asserted against or involve any Agent, any Co‑Agent, any Initial
Lender, any Co‑Agent Lender or any other such Indemnified Person as a result of
or arising out of or in any way related to or resulting from the Transaction,
this Commitment Letter or the Fee Letter and any related transactions
contemplated hereby or thereby or any use or

8

--------------------------------------------------------------------------------



intended use of the proceeds of the Senior Bridge Facility and, upon demand, to
pay and reimburse each Agent, each Co‑Agent, each Initial Lender, each Co‑Agent
Lender and each other Indemnified Person for any reasonable legal expenses of
one firm of counsel for all such Indemnified Persons, taken as a whole (and, in
the case of an actual or perceived conflict of interest, where the Indemnified
Person affected by such conflict informs you of such conflict and thereafter
retains its own counsel, of another firm of counsel for such affected
Indemnified Person) and, if necessary, of a single local counsel in each
appropriate jurisdiction (which may include a single special counsel acting in
multiple jurisdictions) for all such Indemnified Persons, taken as a whole, and,
solely in the case of an actual or potential conflict of interest in any
jurisdiction, one additional local counsel to all affected indemnified persons,
taken as a whole, in such relevant jurisdiction or other reasonable and
documented out‑of‑pocket expenses paid or incurred in connection with
investigating, defending or preparing to defend any such action, suit,
proceeding (including any inquiry or investigation) or claim (whether or not any
Agent, any Co‑Agent, any Initial Lender, any Co‑Agent Lender or any other such
Indemnified Person is a party to any action or proceeding out of which any such
expenses arise or such matter is initiated by a third party or by you or any of
your affiliates); provided, however, that you shall not have to indemnify any
Indemnified Person against any loss, claim, damage, expense or liability to the
extent same resulted from (x) the bad faith, gross negligence or willful
misconduct of such Indemnified Person or any Related Indemnified Person (as
defined below) of such Indemnified Person (as determined by a court of competent
jurisdiction in a final and non‑appealable judgment), (y) a material breach by
the relevant Indemnified Person (or any Related Indemnified Person of such
Indemnified Person) (as determined by a court of competent jurisdiction in a
final and non‑appealable judgment) of the express contractual obligations of
such Indemnified Person under this Commitment Letter pursuant to a claim made by
you or (z) any disputes among the Indemnified Persons (other than disputes
involving claims against any Lead Arranger or Agent in their capacities as such)
and not arising from any act or omission by the Parent or any of its affiliates.
For purposes hereof, a “Related Indemnified Person” of an Indemnified Person
means (a) any controlling person or controlled affiliate of such Indemnified
Person, (b) the respective directors, officers, or employees of such Indemnified
Person or any of its controlling persons or controlled affiliates and (c) the
respective agents or representatives of such Indemnified Person, in the case of
this clause (c), acting on behalf of or at the instructions of such Indemnified
Person; provided that each reference to a controlled affiliate in this sentence
pertains to a controlled affiliate involved in the negotiation or syndication of
this Commitment Letter and the Senior Bridge Facility.
No Agent nor any other Indemnified Person shall be responsible or liable to you
or any other person or entity for (i) any damages arising from the use by others
of information or other materials obtained through electronic,
telecommunications or other information transmission systems (including
IntraLinks, Syndtrak Online or email) or (ii) any indirect, special, exemplary,
incidental, punitive or consequential damages (including, without limitation,
any loss of profits, business or anticipated savings) which may be alleged as a
result of this Commitment Letter, the Fee Letter or the Transaction even if
advised of the possibility thereof other than as a result of such person’s gross
negligence or willful misconduct as determined by a court of competent
jurisdiction in a final and non‑appealable decision.

9

--------------------------------------------------------------------------------



Notwithstanding any other provision of this Commitment Letter, without limiting
the indemnification obligations set forth above, none of us, you or any
Indemnified Person shall have any liability (whether direct or indirect, in
contract or tort or otherwise) arising out of, related to or in connection with
any aspect of this Commitment Letter or the Fee Letter and any related
transactions contemplated hereby or thereby or any use or intended use of the
proceeds of the Senior Bridge Facility, except to the extent of direct, as
opposed to special, indirect, consequential or punitive damages (other than
arising from any third party claims for such damages). You shall not be liable
for any settlement of any action, suit, proceeding (including any inquiry or
investigation) or claim effected without your written consent (which consent
shall not be unreasonably withheld or delayed), but if settled with your written
consent, you agree to indemnify and hold harmless each Indemnified Person from
and against any and all losses, claims, damages, liabilities and expenses by
reason of such settlement in accordance with the other provisions of this
Section 7.
You agree that, without such relevant Indemnified Person’s prior written consent
(such consent not to be unreasonably withheld or delayed), neither you nor any
of your subsidiaries will settle, compromise or consent to the entry of any
judgment in any pending or threatened claim, action or proceeding in respect of
which indemnification could be sought under the indemnification provision of
this Commitment Letter (whether or not any Agent or any other Indemnified Person
is an actual or potential party to such claim, action or proceeding), unless
such settlement, compromise or consent includes an unconditional release of each
Indemnified Person from all liability arising out of such claim, action or
proceeding and does not include a statement as to or an admission of fault,
culpability or failure to act by or on behalf of any Indemnified Person.
In addition, you agree to indemnify the Indemnified Persons against any loss
incurred by any Indemnified Person as a result of any judgment or order being
given or made for any amount due hereunder and such judgment or order being
expressed and paid in a currency (the “Judgment Currency”) other than United
States dollars and as a result of any variation as between (i) the rate of
exchange at which the United States dollar amount is converted into the Judgment
Currency for the purpose of such judgment or order, and (ii) the rate of
exchange at which such Indemnified Person is able to purchase United States
dollars with the amount of the Judgment Currency actually received by such
Indemnified Person. The foregoing indemnity shall constitute a separate and
independent obligation of the BV Borrower and shall continue in full force and
effect notwithstanding any such judgment or order as aforesaid. The term “rate
of exchange” shall include any premiums and costs of exchange payable in
connection with the purchase of, or conversion into, the relevant currency.
Certain of the Agents and/or their respective affiliates have been retained as a
sell-side financial advisor to the Sellers (as hereinafter defined) (in such
capacity, a “Financial Advisor”) in connection with the Transaction. You agree
to any such retention, and further agree not to assert any claim you might
allege based on any actual or potential conflicts of interest that might be
asserted to arise or result from, on the one hand, the engagement of a Financial
Advisor or such Agents and/or their respective affiliates’ arranging or
providing or contemplating arranging or providing financing for a competing
bidder and, on the other hand, our relationship with you as described and
referred to herein.

10

--------------------------------------------------------------------------------



The indemnification and contribution provisions contained in this Commitment
Letter are in addition to any liability which you may otherwise have to an
Indemnified Person. Solely for purposes of enforcing the provisions of this
Section 7, you hereby consent to personal jurisdiction, service of process and
venue in any court in which any claim or proceeding that is subject to this
Section 7 is brought against any Agent.
8.    Sharing Information; Absence of Fiduciary Relationship; Affiliate
Activities.
You acknowledge that the Agents and their respective affiliates are full service
securities firms and as such may from time to time effect transactions, for
their own account or the account of customers, and may hold positions in
securities or indebtedness, or options thereon, of BV Borrower and other
companies that may be the subject of the Transaction and may act with respect to
any such entities in such other capacities to which it is appointed. The Agents
and their respective affiliates will have economic interests that are different
from or conflict with those of BV Borrower regarding the transactions
contemplated hereby, and you acknowledge and agree that none of the Agents has
any obligation to disclose such interests to you. In particular, you acknowledge
that you have been advised of the role of certain of the Agents and/or their
respective affiliates as a Financial Advisor and that, in such capacity, (i) a
Financial Advisor may recommend to the Sellers that the Sellers not pursue or
accept your offer or proposal for the acquisition of the Acquired Business, (ii)
a Financial Advisor may advise the Sellers and the Target in other manners
adverse to your interests, including, without limitation, by providing advice on
pricing, leverage levels, and timing and conditions of closing with respect to
your bid, taking other actions with respect to your bid and taking action under
any definitive agreement between you, the Sellers and/or the Target, and (iii) a
Financial Advisor may possess information about the Sellers, the Acquired
Business, the acquisition of the Acquired Business, and other potential
purchasers and their respective strategies and proposals, but such Financial
Advisor shall have no obligation to disclose to you the substance of such
information or the fact that it is in possession thereof.


You further acknowledge and agree that nothing in this Commitment Letter, the
Fee Letter or the nature of our services or in any prior relationship will be
deemed to create an advisory, fiduciary or agency relationship between us, on
the one hand, and you, your equity holders or your affiliates, on the other
hand, and you waive, to the fullest extent permitted by law, any claims you may
have against the Agents for breach of fiduciary duty or alleged breach of
fiduciary duty and agree that the Agents will have no liability (whether direct
or indirect) to you in respect of such a fiduciary duty claim or to any person
asserting a fiduciary duty claim on your behalf, including your equity holders,
employees or creditors. You acknowledge that the Transaction (including the
exercise of rights and remedies hereunder and under the Fee Letter) is an arms’
length commercial transaction and that we are acting as principal and in our own
best interests. You are relying on your own experts and advisors to determine
whether the Transaction is in your best interests and are capable of evaluating
and understanding, and you understand and accept, the terms, risks and
conditions of the transactions contemplated hereby. In addition, you acknowledge
that we may employ the services of our affiliates in providing certain services
hereunder and may exchange with such affiliates information concerning you

11

--------------------------------------------------------------------------------



and other companies that may be the subject of the Transaction and such
affiliates will be entitled to the benefits afforded to us hereunder. 
Please note that the Agents and their respective affiliates do not provide tax,
accounting or legal advice.
9.    Confidentiality.
This Commitment Letter is delivered to you on the understanding that neither
this Commitment Letter nor the Fee Letter nor any of their terms or substance
shall be disclosed, directly or indirectly, by you to any other person or entity
except (a) to your officers, directors, affiliates, employees, attorneys,
accountants and advisors who are directly involved in the consideration of this
matter and on a confidential and need‑to‑know basis, (b) as required by
applicable law or compulsory legal process or in connection with any pending
legal proceeding (in which case you agree, to the extent permitted by applicable
law, to inform us promptly thereof) or regulatory review or (c) if the Agents
consent in writing to such proposed disclosure (such consent not to be
unreasonably withheld); provided that (i) you may disclose this Commitment
Letter and the contents hereof (but you may not disclose the Fee Letter or the
contents thereof) to the Acquired Business, its affiliates and their respective
officers, directors, employees, attorneys, accountants and advisors, in each
case who are directly involved in the consideration of this matter and on a
confidential and need‑to‑know basis (provided that you also may disclose the Fee
Letter (including any “market flex” provisions thereof, if applicable) subject
to redactions reasonably satisfactory to the Agents) to such persons), (ii) you
may disclose this Commitment Letter and the contents hereof (but you may not
disclose the Fee Letter or the contents thereof) in any prospectus or other
offering memorandum relating to the Senior Notes or in any filing with the SEC
in connection with the Transaction, (iii) you may disclose the Term Sheets and
the other exhibits and annexes to the Commitment Letter, and the contents
thereof, to any rating agencies in connection with obtaining ratings for the BV
Borrower and the Senior Bridge Facility, (iv) you may disclose the aggregate fee
amounts contained in the Fee Letter as part of a generic disclosure of aggregate
sources and uses related to fee amounts applicable to the Transaction to the
extent customary or required in offering and marketing materials for the Senior
Bridge Facility and/or the Senior Notes or in any public release or filing
relating to the Transaction and (v) in consultation with the Senior Lead
Arranger, you may disclose the Fee Letter and the contents thereof to any
prospective Additional Agent and to such Additional Agent’s respective officers,
directors, employees, attorneys, accountants and advisors, in each case on a
confidential basis.
The Agents and their respective affiliates will use all confidential information
provided to them or such affiliates by or on behalf of you hereunder solely for
the purpose of providing the services which are the subject of this Commitment
Letter and shall treat confidentially all such information; provided that
nothing herein shall prevent the Agents from disclosing any such information
(a) pursuant to the order of any court or administrative agency or in any
pending legal or administrative proceeding, or otherwise as required by
applicable law or compulsory legal process (in which case the Agents, to the
extent permitted by law, agree to inform you promptly thereof), (b) upon the
request or demand of any regulatory authority or self‑regulatory body having
jurisdiction or oversight over the Agents or any of their respective affiliates,
their business or operations, (c) to the extent that such information becomes
publicly

12

--------------------------------------------------------------------------------



available other than by reason of improper disclosure by the Agents or any of
their affiliates, (d) to the extent that such information is received by the
Agents from a third party that is not to their knowledge subject to
confidentiality obligations to you or the Acquired Business, (e) to the extent
that such information is independently developed by the Agents, (f) to the
Agents’ respective affiliates and their respective employees, legal counsel,
independent auditors and other experts or agents (other than any employees of a
Financial Advisor, acting in their capacity as such; provided, however, the
foregoing shall not prohibit disclosure of such information to a limited number
of senior employees who are required, in accordance with industry regulations or
an Agent’s internal policies and procedures to act in a supervisory capacity and
an Agent’s internal legal, compliance, risk management, credit or investment
committee members) who need to know such information in connection with the
Transaction and are informed of the confidential nature of such information,
(g) to potential Lenders, participants or assignees or any potential
counterparty (or its advisors) to any swap or derivative transaction relating to
the Borrowers, the Parent, the Acquired Business or any of their respective
affiliates or any of their respective obligations (in each case, other than
Disqualified Institutions), in each case who agree that they shall be bound by
the terms of this paragraph (or language substantially similar to this
paragraph), including in any confidential information memorandum or other
marketing materials, in accordance with our standard syndication processes or
customary market standards for dissemination of such type of information,
(h) for purposes of establishing a “due diligence” defense or (i) to enforce
their respective rights hereunder or under the Fee Letter. The Agents’
obligations under this paragraph shall automatically expire on the date
occurring 18 months after the date hereof.
10.    Assignments; Etc.
This Commitment Letter and the Fee Letter (and your rights and obligations
hereunder and thereunder) shall not be assignable by you without the prior
written consent of each Agent (and any attempted assignment without such consent
shall be null and void), are intended to be solely for the benefit of the
parties hereto and thereto (and Indemnified Persons), are not intended to confer
any benefits upon, or create any rights in favor of, any person other than the
parties hereto and thereto (and Indemnified Persons) and may not be relied upon
by any person or entity other than you. Each Agent may assign its commitment
hereunder to one or more prospective Lenders; provided that, except with respect
to assignments to Additional Agents as separately agreed, (a) no Initial Lender
shall be relieved or novated from its obligations hereunder (including its
obligation to fund the Senior Bridge Facility on the Closing Date) in connection
with any syndication, assignment or participation of the Senior Bridge Facility
(including its commitments in respect thereof) until after the initial funding
of the Senior Bridge Facility and (if applicable) the issuance of the Senior
Notes on the Closing Date, (b) no assignment or novation shall become effective
with respect to all or any portion of each Initial Lender’s commitment in
respect of the Senior Bridge Facility until the initial funding of the Senior
Bridge Facility and (if applicable) the issuance of the Senior Notes on the
Closing Date, and (c) unless you agree in writing, each Initial Lender shall
retain exclusive control over all rights and obligations with respect to their
respective commitments in respect of the Senior Bridge Facility, including all
rights with respect to consents, modifications, supplements and amendments,
until the initial funding of the Senior Bridge Facility on the Closing Date has
occurred. Any and all obligations of, and services to be provided by an Agent
hereunder

13

--------------------------------------------------------------------------------



(including, without limitation, the commitment of such Agent) may be performed
and any and all rights of the Agents hereunder may be exercised by or through
any of their respective affiliates or branches; provided that with respect to
the commitments, any assignments thereof to an affiliate will not relieve the
Agents from any of their obligations hereunder unless and until such affiliate
shall have funded the portion of the commitment so assigned.
11.    Amendments; Governing Law; Etc.
This Commitment Letter and the Fee Letter may not be amended or modified, or any
provision hereof or thereof waived, except by an instrument in writing signed by
you and each Agent. Each of this Commitment Letter and the Fee Letter may be
executed in any number of counterparts, each of which shall be an original and
all of which, when taken together, shall constitute one agreement. Delivery of
an executed signature page of this Commitment Letter or the Fee Letter by
facsimile (or other electronic, i.e. a “pdf” or “tif”) transmission shall be
effective as delivery of a manually executed counterpart hereof or thereof, as
the case may be. Section headings used herein and in the Fee Letter are for
convenience of reference only, are not part of this Commitment Letter or the Fee
Letter, as the case may be, and are not to affect the construction of, or to be
taken into consideration in interpreting, this Commitment Letter or the Fee
Letter, as the case may be. Notwithstanding anything to the contrary set forth
herein, each Agent may, in consultation with you, place customary advertisements
in financial and other newspapers and periodicals or on a home page or similar
place for dissemination of customary information on the Internet or worldwide
web as it may choose, and circulate similar promotional materials, after the
Closing Date in the form of a “tombstone” or otherwise describing the names of
the Borrowers, the Parent, the Acquired Business and their respective affiliates
(or any of them), and the amount, type and closing date of the transactions
contemplated hereby, all at the expense of such Agent. This Commitment Letter
and the Fee Letter set forth the entire agreement between the parties hereto as
to the matters set forth herein and therein and supersede all prior
understandings, whether written or oral, between us with respect to the matters
herein and therein. THIS COMMITMENT LETTER AND THE FEE LETTER SHALL BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
12.    Jurisdiction.
Each of the parties hereto hereby irrevocably and unconditionally (a) submits,
for itself and its property, to the exclusive jurisdiction of any New York State
court or federal court of the United States of America sitting in the County of
New York, Borough of Manhattan, and any appellate court from any thereof, in any
action or proceeding arising out of or relating to this Commitment Letter, the
Fee Letter or the transactions contemplated hereby or thereby, or for
recognition or enforcement of any judgment, and agrees that all claims in
respect of any such action or proceeding shall be heard and determined only in
such courts located within New York County, (b) waives, to the fullest extent it
may legally and effectively do so, any objection which it may now or hereafter
have to the laying of venue of any suit, action or proceeding arising out of or
relating to this Commitment Letter, the Fee Letter or the transactions
contemplated hereby or thereby in any such New York State or federal court, as
the case may be, (c) waives, to the fullest extent permitted by law, the defense
of an inconvenient forum to the maintenance of such action or proceeding in any
such court and (d) agrees that a final judgment in any such action or

14

--------------------------------------------------------------------------------



proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law. Service of any
process, summons, notice or document by registered mail or overnight courier
addressed to you at the address above shall be effective service of process
against you for any suit, action or proceeding brought in any such court. The BV
Borrower hereby irrevocably and unconditionally appoints the US Borrower, with
an office on the date hereof at 529 Pleasant St., Attleboro, MA 02703, and its
successors hereunder as its agent to receive on behalf of the BV Borrower and
its property all writs, claims, process and summonses in any action or
proceeding brought against it in the State of New York.
13.    Waiver of Jury Trial.
EACH OF THE PARTIES HERETO IRREVOCABLY WAIVES ANY RIGHT TO TRIAL BY JURY IN ANY
ACTION, PROCEEDING, SUIT, CLAIM OR COUNTERCLAIM BROUGHT BY OR ON BEHALF OF ANY
PARTY RELATED TO OR ARISING OUT OF THIS COMMITMENT LETTER, THE FEE LETTER OR THE
PERFORMANCE OF SERVICES HEREUNDER OR THEREUNDER.
14.    Surviving Provisions.
The provisions of Sections 3, 6, 7, 8, 9, 11, 12 and 13 and this Section 14 of
this Commitment Letter and the provisions of the Fee Letter shall remain in full
force and effect regardless of whether definitive Credit Documentation shall be
executed and delivered and notwithstanding the termination of this Commitment
Letter or the commitments of the Agents hereunder and our agreements to perform
the services described herein; provided that your obligations under this
Commitment Letter and the Fee Letter, other than those provisions relating to
confidentiality, the syndication of the Senior Bridge Facility and the payment
of annual agency fees to any Agent and with respect to your obligations under
Section 7, only to the extent covered under the definitive Credit Documentation
relating to the Senior Bridge Facility, shall automatically terminate and be
superseded by the definitive Credit Documentation relating to the Senior Bridge
Facility upon the initial funding thereunder and the payment of all amounts
owing at such time hereunder and under the Fee Letter. You may terminate the
Initial Lenders’ commitments with respect to the Senior Bridge Facility
hereunder at any time in their entirety (but not in part), subject to the
provisions of the preceding sentence, by written notice to such Initial Lender.
15.    PATRIOT Act Notification.
Each Agent hereby notifies you that each Agent and each Lender subject to the
USA PATRIOT ACT (Title III of Pub. Law 107‑56 (signed into law October 26,
2001)) (as amended from time to time, the “PATRIOT Act”) is required to obtain,
verify and record information that identifies the Parent, the Borrowers and any
other obligor under the Senior Bridge Facility and any related Credit
Documentation and other information that will allow such Lender to identify the
Parent, the Borrowers and any other obligor in accordance with the PATRIOT Act.
This notice is given in accordance with the requirements of the PATRIOT Act and
is effective as to each Agent and each Lender. You hereby acknowledge and agree
that the Agents shall be permitted to share any or all such information with the
Lenders.

15

--------------------------------------------------------------------------------



16.    Termination and Acceptance.
The commitments of the Initial Lenders hereunder, and the Agents’ agreements to
perform the services described herein, shall automatically terminate (without
further action or notice and without further obligation to you) on the first to
occur of (i) August 2, 2016, (ii) any time after the execution of the
Acquisition Agreement and prior to the consummation of the Transaction, the date
of the termination of the Acquisition Agreement in accordance with its terms
(other than with respect to terms that survive such termination), and (iii) the
consummation of the Acquisition occurs without the use of the Senior Bridge
Facility.
Each of the parties hereto agrees that (i) this Commitment Letter, if accepted
by you as provided above, is a binding and enforceable agreement (subject to the
effects of bankruptcy, insolvency, fraudulent conveyance, reorganization and
other similar laws relating to or affecting creditors’ rights generally and
general principles of equity (whether considered in a proceeding in equity or
law)) with respect to the subject matter contained herein, including an
agreement to negotiate in good faith the Credit Documentation by the parties
hereto in a manner consistent with this Commitment Letter, it being acknowledged
and agreed that the funding of the Senior Bridge Facility is subject to the
Funding Conditions and (ii) the Fee Letter is a binding and enforceable
agreement (subject to the effects of bankruptcy, insolvency, fraudulent
conveyance, reorganization and other similar laws relating to or affecting
creditors’ rights generally and general principles of equity (whether considered
in a proceeding in equity or law)).
If the foregoing correctly sets forth our agreement with you, please indicate
your acceptance of the terms of this Commitment Letter and of the Fee Letter by
returning to us executed counterparts hereof and of the Fee Letter.
[Remainder of this page intentionally left blank]





16

--------------------------------------------------------------------------------




We are pleased to have been given the opportunity to assist you in connection
with this important financing.
                    
 
 
Very truly yours,
 
 
 
 
 
 
 
 
BANK OF AMERICA, N.A.
 
 
 
By:
/s/ Vikas Singh
 
 
 
 
Name:
Vikas Singh
 
 
 
 
Title:
Director
 
 
 
 
 
 
 
 
 
 
 
 
 



 
 
 
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED
 
 
 
By:
/s/ Vikas Singh
 
 
 
 
Name:
Vikas Singh
 
 
 
 
Title:
Director
 
 
 
 
 
 
 
 
 
 
 
 
 














Signature Page to Project Silence Commitment Letter (2015)

--------------------------------------------------------------------------------




Accepted and agreed to as of
the date first above written:
 
 
SENSATA TECHNOLOGIES, B.V.
 
 
 
By:
/s/ Martha Sullivan
 
Name:
Martha Sullivan
 
Title:
President and CEO
 
 
 
 










Signature Page to Project Silence Commitment Letter (2015)

--------------------------------------------------------------------------------



EXHIBIT A
Project Silence
Transaction Description
Capitalized terms used but not defined in this Exhibit A shall have the meanings
set forth in the commitment letter to which this Exhibit A is attached (the
“Commitment Letter”) and in the other Exhibits to the Commitment Letter.
You and/or certain of your affiliates intend to acquire certain stock and assets
of certain companies identified to us and code‑named “Silence” (collectively,
the “Target” and, together with their subsidiaries (if any), the “Acquired
Business”) from Custom Sensors & Technologies Ltd., a private limited company
organized under the laws of England and Wales, Crouzet Automatismes S.A.S., a
Société par Actions Simplifiée organized under the laws of France, Custom
Sensors & Technologies (Huizhou) Limited, a corporation organized under the laws
of China (together with their applicable affiliates, collectively, the
“Sellers”) in accordance with the Acquisition Agreement (the “Acquisition”).
The sources of cash funds needed to effect the Acquisition, the Refinancing and
to pay all fees and expenses incurred in connection with the Transaction (as
defined below) (the “Transaction Costs”) shall be provided through financing
consisting of the following:
(A)    the issuance and sale by the BV Borrower of up to $1,000.0 million in
aggregate principal amount of unsecured senior notes (the “Senior Notes”) in a
Rule 144A or other private placement; and
(B)    if and to the extent that the Senior Notes are not issued in an aggregate
principal amount of up to $1,000.0 million on or prior to the Closing Date, the
incurrence by the Borrowers (as defined in Exhibit B) of loans in an aggregate
principal amount equal to the remainder of $1,000.0 million less the aggregate
principal amount of Senior Notes issued pursuant to the immediately preceding
clause (A) under a new unsecured senior bridge facility as described in
Exhibit B (the “Senior Bridge Facility”).
All indebtedness for borrowed money owed by Target or any of its subsidiaries,
including, without limitation, all indebtedness of Target or any of its
subsidiaries outstanding under that certain Credit Agreement, dated as of
September 30, 2014, made by and among Custom Sensors & Technologies S.à R.L
(formerly known as Carros Finance Luxembourg S.à R.L.), Custom Sensors &
Technologies US LLC (formerly known as Carros US LLC), Custom Sensors &
Technologies Finance UK Ltd. (formerly known as Carros UK Holdco Limited), the
lenders from time to time party thereto, Deutsche Bank AG New York Branch, as
administrative agent, collateral agent and L/C Issuer thereunder, and the other
persons party thereto, shall have been (or substantially concurrently with the
Acquisition, shall be) paid in full (or otherwise satisfied with respect to
Target and its subsidiaries), and all security interests and guaranties of
Target and its subsidiaries in connection therewith shall have been (or
substantially concurrently with the Acquisition, shall be) terminated and
released, and all letters of credit of Target or any of its subsidiaries have
been replaced or backstopped in accordance with the Acquisition Agreement, in
each case, except for indebtedness for borrowed money not so repaid (or so

A-1

--------------------------------------------------------------------------------



otherwise satisfied) and which is permitted to remain outstanding under the
terms of the Acquisition Agreement (the “Refinancing”).
The date on which the Acquisition is consummated and the initial borrowings are
made under the Senior Bridge Facility (to the extent utilized) and the
Refinancing is consummated is referred to herein as the “Closing Date”. The
transactions described in this Exhibit A, including the Acquisition and the
arrangement, funding and subsequent syndication of the Senior Bridge Facility
are collectively referred to herein as the “Transaction”.



A-2

--------------------------------------------------------------------------------



EXHIBIT B
Project Silence
$1,000.0 million Senior Bridge Facility
Summary of Principal Terms and Conditions 1 
Borrowers:
Sensata Technologies B.V., a besloten vennootschap organized under the laws of
the Netherlands and a direct wholly‑owned subsidiary of the Parent (the “BV
Borrower”), and Sensata Technologies Finance Company, LLC, a Delaware limited
liability company and a direct wholly‑owned subsidiary of the BV Borrower (the
“U.S. Borrower”), on a joint and several basis (the “Borrowers”).
Agent:
Bank of America, N.A. (“Bank of America”) will act as sole and exclusive
administrative agent for the Bridge Lenders (the “Bridge Facility Administrative
Agent”).
Lead Bridge Arranger and Bookrunning Manager:
Merrill Lynch, Pierce, Fenner & Smith Incorporated (or any of its affiliates)
(“Merrill Lynch”) will act as a lead arranger and bookrunning manager for the
Bridge Loans, together with any Additional Lead Arrangers pursuant to (and as
defined in) Section 2 of the Commitment Letter (collectively, in such capacity,
the “Lead Bridge Arrangers”).
Bridge Lenders:
Bank of America or an affiliate thereof (the “Initial Bridge Lender”) and other
financial institutions and institutional lenders arranged by the Lead Bridge
Arrangers in consultation with the Borrowers and otherwise in accordance with
Section 2 of the Commitment Letter (the “Bridge Lenders”).
Senior Bridge Facility:
Senior unsecured bridge loans in an aggregate principal amount of up to
$1,000.0 million (less the aggregate gross cash proceeds from any Senior Notes
issued on or prior to the Closing Date) (the “Senior Bridge Loans”).
Purpose:
The proceeds of the Senior Bridge Loans will be used on the Closing Date solely
to finance, in part, the Acquisition , the Refinancing and to pay the
Transaction Costs.
Availability:
The Bridge Lenders will make the Senior Bridge Loans on the Closing Date in a
single drawing. Amounts borrowed under the Senior Bridge Facility that are
repaid or prepaid may not be reborrowed.
1 All capitalized terms used but not defined herein have the meanings given to
them in the Commitment Letter to which this term sheet is attached, including
the other Exhibits thereto.


B-1

--------------------------------------------------------------------------------



Guarantees:
Subject to the Funds Certain Provisions, each existing and subsequently acquired
or organized subsidiary that is a guarantor of the Borrowers’ obligations under
Credit Agreement, dated as of May 12, 2011, among the Parent, the Borrowers, the
lenders party thereto and the term loan administrative agent (as amended to the
date hereof, the “Existing Credit Agreement”), including the Target and its
subsidiaries to the extent required to guarantee the Existing Credit Agreement
upon consummation of the Acquisition (each, a “Guarantor” and, collectively, the
“Guarantors”), will guarantee (the “Guarantees”) the Senior Bridge Loans on a
senior unsecured basis, subject to the same exceptions and limitations
applicable to such Guarantors’ guarantees of the Borrowers’ obligations under
the Existing Credit Agreement. The Guarantees will be automatically released
upon release of the corresponding guarantees of such obligations under the
Existing Credit Agreement or the other indebtedness that triggered the
obligation to give a Guarantee; provided that such released Guarantees shall be
reinstated if such released Guarantors are required to subsequently guarantee
obligations under the Existing Credit Agreement or such other indebtedness.
Security:
None.
Interest Rates:
The Senior Bridge Loans shall bear interest, reset quarterly, at the rate of the
Adjusted LIBOR plus 5.00% per annum (the “Interest Rate”) and such spread over
Adjusted LIBOR shall automatically increase by 0.50% per annum for each period
of three months (or portion thereof) after the Closing Date that Senior Bridge
Loans are outstanding; provided, however, that the interest rate determined in
accordance with the foregoing shall not exceed the Total Bridge Loan Cap (as
defined in the Fee Letter) (excluding interest at the default rate as described
below).
“Adjusted LIBOR” on any date, means the greater of (i) 0.75% per annum and
(ii) the rate (adjusted for statutory reserve requirements for eurocurrency
liabilities) for eurodollar deposits for a three‑month period appearing on the
LIBOR 01 page published by Reuters two business days prior to such date.
Upon the occurrence of a Demand Failure Event (as defined in the Fee Letter),
the outstanding Senior Bridge Loans shall automatically begin to accrue interest
at the Total Bridge Loan Cap.
Interest Payments:
Interest on the Senior Bridge Loans will be payable in cash, quarterly in
arrears.
Default Rate:
Overdue principal, interest and other overdue amounts shall bear interest, after
as well as before judgment, at a rate per annum equal to 2.00% plus the Interest
Rate applicable to such overdue amounts.


B-2

--------------------------------------------------------------------------------



Conversion and Maturity:
Any outstanding amount under the Senior Bridge Loans will have an initial
maturity date on the one year anniversary of the initial funding date of the
Senior Bridge Loans (the “Bridge Loan Maturity Date”), which shall be extended
as provided below. If any Senior Bridge Loans have not been previously repaid in
full on or prior to the Bridge Loan Maturity Date, then such Senior Bridge Loans
shall be converted, subject to the conditions outlined under “Conditions to
Conversion” on Annex B‑I hereto, to a senior unsecured term loan facility (the
“Senior Extended Term Loans”) with a maturity of six years after the Conversion
Date (as defined in Annex B‑I hereto). At any time or from time to time on or
after the Conversion Date, upon reasonable prior written notice from the Bridge
Lenders and in a minimum principal amount of at least $100.0 million (or such
lesser principal amount as represents all outstanding Senior Extended Term
Loans), the Senior Extended Term Loans may be exchanged in whole or in part for
senior unsecured exchange notes (the “Senior Exchange Notes”) having an equal
principal amount and having the terms set forth in Annex B‑II hereto.
The Senior Extended Term Loans will be governed by the provisions of the Senior
Bridge Documentation (as defined below) and will have the same terms as the
Senior Bridge Loans except as expressly set forth in Annex B‑I hereto. The
Senior Exchange Notes will be issued pursuant to an indenture that will have the
terms set forth on Annex B‑II hereto.
Mandatory Prepayments:
The Borrowers will prepay the Senior Bridge Loans at par (without premium or
penalty), together with accrued interest to the prepayment date, with any of the
following: (i) the net proceeds from the issuance of the Securities (as defined
in the Fee Letter); (ii) subject to prepayment requirements under the Existing
Credit Agreement and certain customary and other exceptions, the net proceeds
from any other indebtedness for borrowed money (including subordinated
indebtedness) incurred by Parent and its restricted subsidiaries; (iii) subject
to certain customary exceptions, the net cash proceeds from the public issuance
of equity interests by, or equity contributions of such net cash proceeds to,
Parent (other than equity contributed pursuant to employee stock plans); and
(iv) subject to certain customary and other exceptions, thresholds and
reinvestment rights to be agreed upon and prepayment requirements under the
Existing Credit Agreement, the net proceeds from non‑ordinary course asset sales
by, and casualty events related to the property of, Parent or any of its
restricted subsidiaries (including sales of equity interests of any restricted
subsidiary of the Parent but excluding issuances by such restricted subsidiary
of its own equity interests).
Voluntary Prepayments:
The Senior Bridge Loans may be prepaid at par prior to the Bridge Loan Maturity
Date, in whole or in part (without premium or penalty), upon written notice, at
the option of the Borrowers, at any time, together with accrued interest to the
prepayment date and break funding payments, if applicable.


B-3

--------------------------------------------------------------------------------



Change of Control:
In the event of a Change of Control (to be defined in a manner consistent with
the Existing Credit Agreement), each Bridge Lender will have the right to
require the Borrowers, and the Borrowers must offer, to prepay at par the
outstanding principal amount of the Senior Bridge Loans plus accrued and unpaid
interest thereon to the date of prepayment.
Assignments and Participations:
The Bridge Lenders shall have the right to assign their interest in the Senior
Bridge Loans in whole or in part without the consent of the Borrowers (other
than to Disqualified Institutions); provided, however, that (i) prior to the
date that is one year after the Closing Date and unless a Demand Failure Event
has occurred or a payment or bankruptcy event of default shall have occurred and
be continuing, the consent of the Borrowers shall be required with respect to
any assignment (such consent not to be unreasonably withheld, delayed or
conditioned) if, subsequent thereto, the Initial Lenders (as defined in the
Commitment Letter) (together with their respective affiliates) would hold, in
the aggregate, less than 50.1% of the outstanding Senior Bridge Loans and
(ii) the Borrowers shall be notified of such assignment. For any assignments for
which the Borrowers’ consent is required, such consent shall be deemed to have
been given if the Borrowers have not responded within ten business days of a
request for such consent.
The Bridge Lenders shall have the right to participate their interest in the
Senior Bridge Loans without restriction, other than customary voting limitations
and, to the extent the list of Disqualified Institutions is made available to
all Bridge Lenders to Disqualified Institutions. Participants will have the same
benefits as the selling Bridge Lenders would have (and will be limited to the
amount of such benefits) with regard to cost and yield protection, subject to
customary limitations and restrictions.
Documentation:
The definitive credit documentation for the Senior Bridge Facility (the “Senior
Bridge Documentation”) will be based on senior bridge facilities documentation
for similarly‑situated credits, as modified to (i) reflect the terms and
conditions set forth herein and in the Commitment Letter, (ii) take account of
differences related to the operational requirements of the BV Borrower, the
Parent, the Acquired Business and their respective subsidiaries in light of
their size, industries, businesses, business practices (after giving effect to
the Transaction) and then prevailing market conditions at the time of
syndication of the Senior Bridge Facility and (iii) operational and
administrative changes reasonably required by the Bridge Facility Administrative
Agent, the definitive terms of which will be negotiated in good faith (the
“Bridge Documentation Principles”). Notwithstanding the foregoing, the Senior
Bridge Documentation will contain only those conditions to borrowing, mandatory
repayments, representations, warranties, covenants and events of default
expressly set forth (or referred to) in this Term Sheet, Section 5 of the
Commitment Letter (subject to the Funds Certain Provisions) and in Exhibit C to
the Commitment Letter.


B-4

--------------------------------------------------------------------------------



Conditions Precedent to Borrowing:
The conditions precedent in Section 5 of the Commitment Letter and on Exhibit C
to the Commitment Letter, subject in each case to the Funds Certain Provisions.
Representations and
Warranties:
The Senior Bridge Documentation will contain representations and warranties
relating to the Parent and its subsidiaries substantially similar to those
contained in the Existing Credit Agreement, with such changes as are appropriate
to reflect the bridge loan nature of the Senior Bridge Loans (and in any event
such representations and warranties shall be no more restrictive to the Parent
and its subsidiaries than those set forth in the Existing Credit Agreement).
Covenants:
The Senior Bridge Documentation will contain affirmative and incurrence‑based
negative covenants relating to the Parent, the Borrowers and BV Borrower’s
restricted subsidiaries consistent, to the extent applicable, with those
contained in the Existing Credit Agreement and, in addition, a securities demand
covenant consistent with the provision contained in the Fee Letter. In no event
will the covenants be more restrictive to the Parent, the Borrowers and BV
Borrower’s restricted subsidiaries than those set forth in the Existing Credit
Agreement; provided that the negative covenants governing debt incurrence and
restricted payments shall be more restrictive than that applicable to the
Existing Credit Agreement prior to the Conversion Date. The Senior Bridge
Documentation shall not contain any financial maintenance covenants.
Events of Default:
Customary for transactions of this type and in no event less favorable to the
Parent, the Borrowers and BV Borrower’s restricted subsidiaries than those set
forth in the Existing Credit Agreement, including, without limitation, payment
defaults, covenant defaults, bankruptcy and insolvency, monetary judgments in an
amount in excess of $50.0 million, cross acceleration of and failure to pay at
final maturity other indebtedness aggregating an amount in excess of $50.0
million, subject to, in certain cases, customary thresholds, notice and grace
periods.
Voting:
Amendments and waivers of the Senior Bridge Documentation will require the
approval of Bridge Lenders holding at least a majority of the outstanding Senior
Bridge Loans, except that the consent of each affected Bridge Lender will be
required for: (i) reductions of principal, interest rates or fees,
(ii) extensions of the Bridge Loan Maturity Date, (iii) additional restrictions
on the right to exchange Senior Extended Term Loans for Senior Exchange Notes or
any amendment of the rate of such exchange or (iv) any amendment to the Senior
Exchange Notes that requires (or would, if any Senior Exchange Notes were
outstanding, require) the approval of all holders of Senior Exchange Notes.
Cost and Yield Protection:
Substantially consistent with the Existing Credit Agreement.
Expenses and Indemnification:
Substantially consistent with the Existing Credit Agreement.


B-5

--------------------------------------------------------------------------------



Governing Law and Forum; Submission to Exclusive Jurisdiction:
All Senior Bridge Documentation shall be governed by the internal laws of the
State of New York (except guarantees that the Bridge Facility Administrative
Agent determines should be governed by local or foreign law). The Borrowers and
the Guarantors will submit to the exclusive jurisdiction and venue of any New
York State court or federal court sitting in the County of New York, Borough of
Manhattan, and appellate courts thereof (except to the extent the Bridge
Facility Administrative Agent requires submission to any other jurisdiction in
connection with the enforcement of any judgment).
Counsel to the Bridge Facility Administrative Agent and the Lead Bridge
Arranger:
Shearman & Sterling LLP.








B-6

--------------------------------------------------------------------------------



ANNEX B‑I
Senior Extended Term Loans
Borrowers:
Same as Senior Bridge Loans.
Guaranties:
Same as Senior Bridge Loans.
Security:
None.
Facility:
Subject to “Conditions to Conversion” below (i) the Senior Bridge Loans will
convert into senior unsecured extended loans (the “Senior Extended Term Loans”)
in an initial principal amount equal to 100% of the outstanding principal amount
of the Senior Bridge Loans on the one year anniversary of the Closing Date (the
“Conversion Date”) and (ii) the Senior Extended Term Loans will be available to
the Borrowers to refinance the Senior Bridge Loans on the Conversion Date. The
Senior Extended Term Loans will be governed by the Senior Bridge Documentation
and, except as set forth below, shall have the same terms as the Senior Bridge
Loans.
Maturity:
Six years from the Conversion Date (the “Final Maturity Date”).
Interest Rate:
The Senior Extended Term Loans shall bear interest, payable in cash
semi‑annually, in arrears at a fixed rate per annum equal to the Total Bridge
Loan Cap.
Covenants, Events of
Default and Prepayments:
From and after the Conversion Date, the covenants, events of default and
mandatory prepayment provisions applicable to the Senior Extended Term Loans
will conform to those applicable to the Senior Exchange Notes (described on
Annex B‑II), except with respect to the right to exchange Senior Extended Term
Loans for Senior Exchange Notes and others to be agreed; provided that the
optional prepayment provisions applicable to the Senior Bridge Loans shall
remain applicable to the Senior Extended Term Loans.
Conditions to Conversion:
One year after the Closing Date, unless (A) the Parent, a Borrower or any
significant subsidiary thereof is subject to a bankruptcy or other insolvency
proceeding or (B) there exists a payment default (whether or not matured) with
respect to the Senior Bridge Loans or any fees payable thereunder, the Senior
Bridge Loans shall convert into the Senior Extended Term Loans; provided,
however, that if an event described in clause (B) is continuing at the scheduled
Conversion Date but the applicable grace period, if any, set forth in the events
of default provision of the Senior Bridge Documentation has not expired, the
Conversion Date shall be deferred until the earlier to occur of (i) the cure of
such event or (ii) the expiration of any applicable grace period.








B-I-1

--------------------------------------------------------------------------------



ANNEX B‑2
Senior Exchange Notes
Issuers:
Same as Borrowers under Senior Extended Term Loans.
Guarantees:
Same as Senior Extended Term Loans.
Maturity:
Six years from the Conversion Date.
Security:
None.
Interest Rate; Redemption:
Each Senior Exchange Note will bear interest, payable in cash semi‑annually in
arrears, at a fixed rate per annum equal to the Total Bridge Loan Cap. The
Senior Exchange Notes will provide for mandatory repurchase offers customary for
publicly traded high yield debt securities.
Except as set forth below, the Senior Exchange Notes will be non‑callable until
the third anniversary of the Closing Date and will be callable thereafter at par
plus accrued interest plus a premium equal to three-fourths of the coupon of the
Senior Exchange Notes, declining ratably to par on the date that is two years
prior to maturity of the Senior Exchange Notes.
Prior to the third anniversary of the Closing Date, the Borrowers may redeem up
to 40% of such Senior Exchange Notes with the proceeds from an equity offering
at a redemption price equal to par plus accrued interest plus a premium equal to
100% of the coupon in effect on such Senior Exchange Notes.
Prior to the third anniversary of the Closing Date, the Borrowers may redeem
such Senior Exchange Notes at a make‑whole price based on U.S. Treasury notes
with a maturity closest to the third anniversary of the Closing Date plus 50
basis points, plus accrued interest.
Prior to a Demand Failure Event, any Senior Exchange Notes held by the Initial
Lenders (as defined in the Commitment Letter) or their respective affiliates
(other than (x) asset management affiliates purchasing Senior Exchange Notes in
the ordinary course of their business as part of a regular distribution of the
Senior Exchange Notes (“Asset Management Affiliates”) and (y) Senior Exchange
Notes acquired pursuant to bona fide open market purchases from third parties or
market making activities), shall be prepayable and/or subject to redemption in
whole or in part at par plus accrued interest on a non‑ratable basis so long as
such Senior Exchange Notes are held by them.


B-II-1

--------------------------------------------------------------------------------



Offer to Repurchase Upon a Change of Control:
The Issuers will be required to make an offer to repurchase the Senior Exchange
Notes following the occurrence of a “change of control” (to be defined in a
manner consistent with the BV Borrower’s 5.00% Senior Notes due 2025 (the “2025
Notes”)) at a price in cash equal to 101% of the outstanding principal amount
thereof, plus accrued and unpaid interest to the date of repurchase;
provided that Senior Exchange Notes held by the Initial Lenders (as defined in
the Commitment Letter) or their respective affiliates (other than Asset
Management Affiliates or Senior Exchange Notes acquired pursuant to bona fide
open market purchases from third parties or market making activities) shall be
subject to prepayment at par, plus accrued and unpaid interest to the date of
repurchase.
Defeasance and Discharge Provisions:
Substantially consistent with the 2025 Notes.
Modification:
Substantially consistent with the 2025 Notes.
Right to Transfer Exchange Notes:
Substantially consistent with the 2025 Notes.
Covenants and
Events of Default:
The indenture governing the Senior Exchange Notes will include provisions
customary for an indenture governing publicly traded investment grade debt
securities issued by issuers of comparable creditworthiness and taking into
account then prevailing market conditions (including in respects of baskets and
carveouts to such covenants), and shall be no more restrictive than those
contained in the 2025 Notes.










B-II-2

--------------------------------------------------------------------------------



EXHIBIT C
Project Silence
Additional Conditions Precedent
Capitalized terms used in this Exhibit C but not defined herein shall have the
meanings set forth in the Commitment Letter to which this Exhibit C is attached
and in the other Exhibits to the Commitment Letter.
The initial borrowing under the Senior Bridge Facility shall be subject to the
following additional conditions precedent:
1.    Subject to the Funds Certain Provisions, the execution and delivery of
definitive Credit Documentation by the Borrowers and Guarantors consistent with
the terms of the Commitment Letter and the Term Sheets.
2.    Substantially concurrently with the initial funding under the Senior
Bridge Facility, the Acquisition shall be consummated in accordance with the
terms and conditions of the Stock and Asset Purchase Agreement among the Sellers
and Sensata Technologies Holding N.V., dated as July 30, 2015 (including, but
not limited to, all schedules and exhibits thereto and after giving effect to
any alteration, amendment, modification, supplement or waiver permitted below,
the “Acquisition Agreement”) and the Acquisition Agreement shall not have been
altered, amended or otherwise changed or supplemented or any provision or
condition therein waived, nor any consent granted, by you, if such alteration,
amendment, change, supplement, waiver or consent would be adverse to the
interests of the Lenders (in their capacities as such) in any material respect,
without the prior written consent of the Agents (such consent not to be
unreasonably withheld, delayed or conditioned) (it being understood and agreed
that any alteration, amendment, change, supplement, waiver or consent that
(a) increases the purchase price in respect of the Acquisition shall not be
deemed to be adverse to the interests of the Lenders in any material respects,
so long as such increase (other than the purchase price adjustment pursuant to
the express terms of the Acquisition Agreement) is funded solely by the issuance
of common equity or funded by cash on hand and (b) decreases the purchase price
(which, for the avoidance of doubt, is inclusive of the amount of the
Refinancing) in respect of the Acquisition so long as any reduction reduces the
Senior Bridge Facility on a dollar for dollar basis shall be deemed to not be
adverse to the interest of the Lenders in a material respect). The Refinancing
shall have been consummated, or, substantially concurrently with the initial
funding under the Senior Bridge Facility, shall be consummated.
3.    The Lenders shall have received (1) customary legal opinions from counsel
in form, scope and substance reasonably acceptable to the Agents, (2) a solvency
certificate from a director of the BV Borrower substantially in the form of
Exhibit Q to the Existing Credit Agreement and (3) customary closing and, to the
extent relevant, good standing (of the jurisdiction of organization)
certificates and a customary notice of borrowing, in each case subject to the
Funds Certain Provisions.
4.    The Borrowers shall have engaged one or more investment banks reasonably
satisfactory to the Lead Arrangers (collectively, the “Investment Bank”) (it
being understood and agreed that Merrill Lynch is acceptable to the Lead
Arrangers) to sell or place the Senior Notes

C-1

--------------------------------------------------------------------------------



on a private placement basis (including pursuant to a Rule 144A offering) and
shall ensure that (a) the Investment Bank and the Lead Arrangers each shall have
received prior to the start of the Marketing Period, a draft preliminary
offering memorandum or preliminary private placement memorandum (collectively,
the “Offering Documents”) suitable for use in a customary “high‑yield road show”
relating to the Senior Notes and substantially similar to the applicable
offering documents for the 2025 Notes, in each case, which contains all
financial statements that the Securities and Exchange Commission would require
to be included in a registered offering of the Senior Notes by the BV Borrower
to finance the Acquisition (including all audited financial statements, all
unaudited financial statements (which shall have been reviewed by the
independent accountants as provided in Statement on Auditing Standards No. 100)
and all appropriate pro forma financial statements or financial information
prepared in accordance with, or reconciled to, generally accepted accounting
principles in the United States and prepared in accordance with Regulation S‑X
under the Securities Act of 1933, as amended), unless otherwise agreed (it being
understood that no such financial statements of the Target or pro forma
statements giving effect to the Acquisition shall be required if the conditions
set forth in Rule 3-05(b)(4)(i) of Regulation S-X are satisfied), and, except as
otherwise agreed by the Investment Bank, all other data (including selected
financial data) that the Securities and Exchange Commission would require in a
registered offering of the Senior Notes by the BV Borrower to finance the
Acquisition (in each case other than Rule 3‑09, Rule 3‑10 or Rule 3‑16 of
Regulation S‑X, Item 402 of Regulation S‑K and subject to exceptions customary
for a Rule 144A offering), or that would be necessary for the Investment Bank to
receive customary (for high yield debt securities) “comfort” (including
“negative assurance” comfort) from Parent’s independent accountants and, if the
financial statements of the Target are required to be included in an Offering
Document, the independent accountants for the Target in connection with the
offering of the Senior Notes (and the Borrowers shall have made commercially
reasonable efforts to arrange for the delivery of a draft of the comfort letter
that each such independent accountant is prepared to deliver upon pricing to the
extent required hereunder) (“Required Notes Information”)) and (b) the
Investment Bank shall have been afforded a period (the “Marketing Period”) of at
least 15 consecutive calendar days following receipt of an Offering Document (or
such shorter time as may be agreed by the Lead Arrangers and the Investment
Bank) including the information described in clause (a) above, to seek to place
the Senior Notes with qualified purchasers thereof; provided that (i) the
Marketing Period shall either end on or prior to August 14, 2015 or, if the
Marketing Period has not ended on or prior to August 14, 2015, then the
Marketing Period shall commence no earlier than September 8, 2015, (ii) each of
November 26, 2015, November 27, 2015, July 1, 2016, July 4, 2016 and July 5,
2016 shall not be considered a calendar day for the purposes of the Marketing
Period and (iii) the Marketing Period shall either end on or prior to December
11, 2015 or, if the Marketing Period has not ended on or prior to December 11,
2015, then the Marketing Period shall commence no earlier than January 4, 2016.
If you shall in good faith reasonably believe that you have delivered the
Required Notes Information, you may deliver to the Lead Bridge Arrangers written
notice to that effect (stating when you believe you completed any such
delivery), in which case you shall be deemed to have delivered such Required
Notes Information on the date such notice is received, unless the Lead Bridge
Arrangers in good faith reasonably believe that you have not completed delivery
of such Required Notes Information and, within three business days after its
receipt of such notice from

C-2

--------------------------------------------------------------------------------



you, the Lead Arrangers deliver a written notice to you to that effect (stating
with specificity what Required Notes Information you have not delivered).
5.    To the extent invoiced at least two business days prior to the Closing
Date, all costs, fees, expenses (including, without limitation, legal fees and
expenses) and other compensation contemplated by the Commitment Letter and the
Fee Letter, payable to each Agent (and counsel thereof) and the Lenders shall
have been paid to the extent due.
6.    The Agents shall have received, at least 3 business days prior to the
Closing Date, all documentation and other information required by regulatory
authorities under applicable “know your customer” and anti‑money laundering
rules and regulations, including without limitation the PATRIOT Act, to the
extent requested in writing at least 10 days prior to the Closing Date.
7.    The Specified Representations shall be true and correct in all material
respects (unless already qualified by materiality, in which case such
representation and warranty shall be true and correct in all respects) and the
Acquisition Agreement Target Representations shall be true and correct (provided
that pursuant to the Funds Certain Provisions, this condition shall be satisfied
unless you have (or an affiliate of yours has) the right to terminate your (or
its) obligations (or to refuse to consummate the Acquisition) under the
Acquisition Agreement (subject to cure rights thereunder) as a result of a
breach of such representation and warranty).

C-3